DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Specification Objections
The disclosure is objected to under 37 CFR 1.71(a) because of the following informalities:
On p. 6, line 28, "Galieleo" should be replaced by --Galileo--.
On p. 16, line 24, "activities.In" should be replaced by --activities. In--.
Appropriate correction is required.  

Drawing Objections
The drawings are objected as failing to comply with 37 CFR 1.84 because:
The drawings are not consistent with the description.   Page 6, line 34 to p. 7, line 2 describes the third example of Fig. 2 as including GPS, Galileo, BeiDou, and QZSS, while Fig. 2 illustrates GPS, Galileo, BeiDou, and Glonass.
Appropriate corrections to the drawings and/or specification are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1 recites "determine a location of the wearable training computer ..., and based on the location of the wearable training computer select a satellite positioning system configuration used for determining the location of the wearable training computer".  Based on this language, the location is already determined when it is used to determine the location.  But the location is already determined, so why would it need determining?  Presumably the claim should reference determining "a first location" which is then used to determine "a second location".  The remaining claims are dependent upon claim 1.
Claim 3 recites "a plurality of satellite positioning systems are configured ... to determine the location of the wearable training computer ".  However, in satellite positioning, the satellite positioning systems do not determine the location of the user receiver, the user receiver determines its own location (using signals from the satellites).  Thus, the description in the claim is not accurate.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakun (US 2017/0165526 A1) in view of Lee (US 2015/0301187 A1).
In regard to claim 1, Bakun discloses a wearable training computer comprising (¶13; ¶40): 
a processing circuitry (212, Fig. 2) configured to determine a second location of the wearable training computer (¶15; ¶40),
the second location being the location of the wearable training computer during a physical exercise (Fig. 6; ¶13; ¶40; ¶76).
Bakun fails to disclose the processing circuitry configured to determine a first location of a device based on received location information, and based on the first location of the wearable training computer, the processing circuitry is further configured to select a satellite positioning system configuration used for determining the location of the device.
Lee teaches:
processing circuitry (120, Fig. 1) configured to determine a first location of a wearable device based on received location information (435, Fig. 4; ¶32; ¶63; ¶72), and
based on the first location of the wearable training computer, the processing circuitry is further configured to select a satellite positioning system configuration used for determining a second location of the wearable device (Fig. 3; 440, 450, Fig. 4; ¶73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to ensure that a position is able to be determined no matter what country or area, e.g., urban or suburban, the wearable device is located in.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the position of the wearable device is able to be found.
In regard to claim 2, Lee further teaches the satellite positioning system configuration comprises at least one satellite positioning system and at least one frequency of the satellite positioning system (Fig. 3; ¶71).
In regard to claim 3, Lee further teaches the processing circuitry is configured, in the selected satellite positioning system configuration, to determine the second location of the wearable device (450, Fig. 4).
In regard to claims 5 and 8-9, Lee further teaches the processing circuitry is configured to change the selected satellite positioning system configuration based on performance of the satellite positioning system configuration, wherein the performance of the satellite positioning system configuration is determined based on the location of the wearable device, wherein the performance of the satellite positioning system configuration is determined based on a terrain type in the location of the wearable device (¶63) [where a satellite positioning system configuration is selected based on a terrain type being urban, where in applicant's disclosure terrain type encompasses things like where there are high buildings (p. 10, lines 19-23)].
In regard to claim 4, Lee further teaches the processing circuitry is configured to select the at least one frequency of the at least one satellite positioning system (Fig. 3; ¶71) based on performance of the satellite system configuration (Fig. 3; ¶63) [where, when the area in Fig. 3 is determined based on urban/suburban rather than MCC, there will be a satellite system configuration that corresponds to an urban area].
In regard to claim 15, Lee further teaches the location information is received from at least one of a mobile phone, a cellular base station, the satellite positioning system, a last known location of the wearable training computer and/or a training plan (¶63) [where the Office takes Official Notice that one of ordinary skill in the art would recognize that communication with a cellular service is through a cellular base station].
In regard to claim 16, Lee further teaches the wearable device comprises a plurality of modes having different requirements for the satellite positioning system configuration (modes 1-4, Fig. 3) [where each mode requires a different set of satellites signals to be processed], and wherein the processing circuitry is configured to select the satellite positioning system configuration based on the selected mode of the wearable training computer (Fig. 3) [where each mode corresponds to a particular satellite positioning system configuration].

Claim(s) 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakun and Lee, as applied to claim 5, above, and further in view of Shingyoji (US 2016/0306050 A1).
In regard to claims 6, Shingyoji further teaches changing the selected satellite positioning system configuration based on performance of the satellite positioning system configuration, the performance of the satellite positioning system configuration is determined based on a signal performance of the wearable device (S3, S5, Fig. 3; ¶48; ¶57) [where the C/N average of the reception signals is the signal performance].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to ensure that a satisfactory level of positioning performance is provided.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a satisfactory level of positioning performance is provided.
In regard to claims 7, Shingyoji further teaches changing the selected satellite positioning system configuration based on performance of the satellite positioning system configuration, the performance of the satellite positioning system configuration is determined based on a detected number of satellites in the satellite positioning system (S3, S5, Fig. 3; ¶48; ¶57).
In regard to claims 11, Shingyoji further teaches determining the performance of the satellite positioning system configuration in predetermined time intervals (S3, S5, Fig. 3; ¶48; ¶57) [where the predetermined time intervals are 5 second intervals].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakun and Lee, as applied to claim 5, above, and further in view of Nishikawa (US 4,949,268 A).
Bakun and Lee fail to explicitly claim the processing circuitry is configured to determine the terrain type based on a map.
Nishikawa teaches determining terrain type based on a map (col. 1, lines 35-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to implement the embodiment of determining the area by whether the area is urban, etc., by allowing determination of whether the wearable device is in an urban area/terrain, etc., based on a map.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that what type of terrain the wearable device is in (e.g. urban) is determined.

Claim(s) 12-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakun and Lee, as applied to claim 1, above, and further in view of Dutta (US 2013/0158857 A1).
In regard to claims 12, Lee further teaches the processing circuitry is configured to change the selected satellite positioning system configuration (455, Fig. 4), and that the location may be an urban area or other area (¶63, final four lines).
Bakun further teaches the device may be used with walking (¶15), bicycling (¶74), or riding in a car (¶53).
Bakun and Lee fail to teach the processing circuitry is configured to predict, based on the location and a velocity of the wearable training computer, a need for the changing of the selected satellite positioning system configuration.
Dutta teaches predicting a device is about to enter an urban area based on the location of a device (¶51) [where "about to" is an expression of time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to use the satellite positioning system configuration corresponding to an urban area as soon as the device enters the urban area.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the device uses the satellite positioning system configuration corresponding to an urban area as soon as the device enters the urban area.
One of ordinary skill in the art would recognize that when a device is about to enter an urban area would be different for a device that can be used for disparate activities such as walking, bicycling, or riding in a car.  That is, a position of a car that would result in the next position-determination taking place within the urban area would be different than the position of a pedestrian that would result in the next position-determination taking place within the urban area because the car is traveling faster and would reach the urban area in less time.  Thus, one of ordinary skill in the art take into account velocity of the device when predicting when the device would be in the urban area.
In regard to claims 13, Bakun further discloses a physical exercise plan being a route to traverse (Fig. 6; ¶78).
Lee further teaches the processing circuitry is configured to change the selected satellite positioning system configuration (455, Fig. 4), and that the location may be an urban area or other area (¶63, final four lines).
Bakun and Lee fail to disclose the processing circuitry is configured to predict, based on a physical exercise plan, a need for the changing of the selected satellite positioning system configuration.
Dutta teaches predicting a device is about to enter an urban area based on a route (¶51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to use the satellite positioning system configuration corresponding to an urban area as soon as the device enters the urban area.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the device uses the satellite positioning system configuration corresponding to an urban area as soon as the device enters the urban area.
In regard to claims 14 and 17, in the combination, the change of the selected satellite positioning system configuration is based on the predicted need, prior to deterioration of performance of the selected satellite positioning system, since the urban configuration needs to be used in an urban area (Lee), and the combination predicts that the device is about to enter the urban area (Dutta).

The following reference(s) is/are also found relevant:
	Kato (US 2005/0162307 A1), which teaches selecting a satellite positioning system configuration based on a performance of the satellite positioning system configuration (Fig. 3).
Sheynblat (US 2002/0050944 A1), which teaches determining whether a device is an urban area/terrain or other area based on a signal performance (signal attenuation) of a satellite positioning system configuration (¶68).
Goyal (US 2015/0087264 A1), which teaches determining the terrain a device is in (e.g. urban) based on a map (¶230).
	Futami (US 2021/0033736 A1), which teaches a multifrequency GNSS receiver (Fig. 9).
	Dubash (US 2014/0369452 A1), which teaches a multifrequency GNSS receiver (Fig. 2A-2B).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648